DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/482,208 and the preliminary amendments filled on 07/30/2019.
Claims 1-8 are presented for examination.

Claim Objections
Claims 1-2 and 4-8 are objected to because of the following informalities:
a)	Claim 1 cites the phrase “to-be-gripped parts”, which is not a convention way to define a part. The part looks like an intended use based on the claim language and would not be given any weight for patent. Claims 2, 4, 5, 6 and 8 are also objected for the same reasons as discussed above with respect to claim 1. Appropriate correction is required.
b)	Claim 1 further cites “the first grip part or the second grip part is able to grip” on lines 9-10, which is an intended uses and is not given a patentable weight. The limitation might apparently be “the first grip part or the second grip part is configured to grip….” Claim 5 is also objected for the same reasons as discussed above with respect to claim 1. Appropriate correction is required.
c)	Claim 5 cites “(A)”, which is suggested to be deleted, or to be corrected as “a step of (A)”. Similarly, claim 6 cites “(B)”, which should apparently be “a step of (B)”. 
d)	Regarding claim 8, the phrase “(C), after (B)” should apparently be “a step of (C), after the step of (B)”. Appropriate correction is required.


Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	The utility application contains a photograph of a view that is 	capable of being illustrated as a line drawing (see Figs. 1-2, 4-5, 7-10, and 12-14), which is identified as a drawing deficiencies.
b) 	In Fig. 1, the reference label 110A and 40, both are referring to “to-be-gripped part” according to the specification filed on 07/30/2019 (See at least Para. 23-24, 40-43, 53, 55, 58, 65-68, 78-81, 86, 89, 95, 98 and 100-102). Two different labels should not be used for the same part. Applicant may cite a first to-be-gripped part (110A) and a second to-be gripped part (40) to overcome the informalities.
Specification, Para. [0068] and [0109], cites 10A and 10B for “Pawl Portion”, which should apparently be first pawl portion (10A) and second pawl portion (10B). Additionally, reference Labels 10A are cited on left and right side of the Fig. 4. Should the pawl portion on the left side of the Fig. 4 to be 10B?  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “holding parts”, “elevator”, “control device” “first grip part”, “second grip part” in Claim 1; “control device”, “first grip part”, “second grip part”, “holding parts” in claim 2; “control device”, “holding parts” in claim 3; “control device”, “to-be-gripped part” in claim 4,  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the phrase “the to-be-other grip part” on line 3, which lacks sufficient antecedent basis because there is no previous citation of any to-be-other grip part.
Claim 1 recites the phrase “to-be-gripped parts” on line 4, and claim 4 recites “the to-be-gripped part” on lines 2-4, wherein the phrase “the to-be-gripped part” in claim 4 renders the claim 4 indefinite because it is not clear which specific “to-be-gripped part” of a pair of to-be-gripped parts is referred by the phrase “the to-be-gripped part” as cited in claim 4.   
Claim 5 recites the phrase “to-be-gripped parts” on lines 3-4, and “the to-be-gripped part” on line 7, wherein the phrase “the to-be-gripped part” on line 7 renders the claim 5 indefinite because it is not clear which specific “to-be-gripped part” of a pair of to-be-gripped parts is referred by the phrase as cited on line 7 of claim 5.   
Claim 5 cites the phrase “the steps of”, wherein “the steps” renders the claim indefinite because only one step (A) is cited in claim 5. 
Claim 6 recites the phrase “the to-be-other grip part” on line 3, which lacks sufficient antecedent basis because there is no previous citation of any to-be-other grip part.
Claim 5 recites the phrase “to-be-gripped parts” on lines 3-4, and “the to-be-gripped part” on line 7, and claim 8 recites “the to-be-gripped part”, wherein the phrase “the to-
Claims 3-4 and 6-8 are also rejected by the virtue of their dependency on rejected claims.
Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Furuya (US 2012/0004773).

Claim 1.    Furuya teaches a transferring system (See Fig. 7, at least Para. [0019], [0097], discloses “transfer device 50”), comprising:
a robot (See Fig. 7, Para. [0098], discloses “articulated robot 51”) including a first arm having a first grip part and a second arm having a second grip part (See Fig. 7, Para. [0099], discloses “arms 53 and 54”, and Fig. 7, Para. [0105], discloses “gripping device 1 is provided to each of the arms”);
a transferring device including a pair of to-be-gripped parts (See Para. [0135], “the transfer device 50 having the aforementioned gripping device 1 and the moving unit that changes the position of the gripping device 1”, and Fig. 7 shows “workpiece W” and/or  see at least Para. [0031], [0108], discloses “A transfer device including gripping device for gripping a workpiece W and transfers workpieces W, and Para. [0141], [0146], “the transfer device 50b loads and unloads workpieces, and Para. [0042], discloses “”, which implicitly teaches the claimed feature), a pair of holding parts configured to hold a workpiece (See Para. [0031]-[0033], “The arm 101 and 102 are provided with gripping device to transfer workpiece W”, and see Para. [0009]-[0012], “The gripping unit includes a first gripping plate and a second gripping plate.  The first gripping plate has a first gripper to contact the rim.  The second gripping plate has a second gripper to contact the rim. The gripping device grips a rim of a workpiece by opening and closing gripping plates”. Examiner notes that the prior art, Furuya teaches the general conditions of the claimed invention in different embodiments, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Furuya to deploy the claimed feature in order to perform lift and lowering operation at high speed without any time lag); and
a control device configured to control the robot and the transferring device (See Para. [0009]-[0011], [0086], “the motion control unit 14 performs the hoisting and lowering operations, and matches the timing of the hoisting and lowering operations with the timing of the open/close operations”, and see Para. [0095], “configure the transfer device according to the embodiment to include the aforementioned gripping device 1”, and Para. [0141], “he transfer device 50b can be configured to perform operations shown in FIG. 8 using the gripping device 1 as similar to the aforementioned transfer device 50.  The transfer device 50a loads and unloads workpieces W between the storage unit 61 and the placement unit 55”, same as claimed),
wherein the control device operates the elevator so that the to-be-gripped parts move to a first position that is a position at which the first grip part or the second grip part is able to grip the to-be-gripped parts, when causing the pair of holding parts to See at least Para. [0010]-[0011], [0034], [0048], [0050], [0076], [0108], [0118], “a gripping device and a moving unit configured to change a position of the gripping device”). The examiner notes that the prior art, Furuya teaches the general conditions of the claimed invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Furuya to deploy the claimed feature in order to perform a smooth transfer of the workpiece).
Furuya does not explicitly spell out, wherein an elevator configured to ascend and descend the holding part. However, Furuya teaches in Para. [0118], [0120]-[0121], “Furuya discloses hoisting and lowering operations”, and Para. [0032], “A hoisting and lowering unit, not shown, that is provided in the transfer device is shared between the arms 101 and 102, and the arms 101 and 102 are hoisted and lowered at the same time”, and in Para. [0090], “It may be possible to hoist and lower the gripping unit 27 as the top face of the gripping plate 26 (the surface on which the workpiece W is placed) provided in the gripping unit 27 is tilted to the X-Y plane”. Therefore, the examiner notes that Furuya teaches the general conditions of the claimed invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Furuya to deploy the claimed feature in order to perform a smooth transfer of the workpiece.

Claim 2.   Furuya teaches the transferring system of claim 1, wherein the control device operates the robot so that the first grip part grips one of the to-be-gripped parts, the second grip part grips the to-be-other grip part, and the pair of holding parts See Para. [0108], [0122], [0134], [0141], [0148], teaches “two griping devices 1 and holders 90 for gripping and holding workpiece for transferring”).

Claim 3.    Furuya teaches the transferring system of claim 2, wherein the control device operates the robot so that the pair of holding parts move so as to oppose to each other on both sides of the workpiece, and then scoop up the workpiece (See Para. [0048], discloses “Two gripping plates 24 are provided at symmetric positions as the gripping plate 26 is sandwiched there between”, and see Para. [0050], “the grippers 25a and 25b are brought into contact with the rim of the workpiece W, and then the spring 22 applies urging force to grip the workpiece W”, same as claimed)

Claim 5.    Furuya teaches a method (See Para. [0012], [0160], discloses “a method of loading and unloading a workpiece”) of operating a transferring system (See Fig. 7, at least Para. [0019], [0097], discloses “transfer device 50”) provided with a robot (See Fig. 7, Para. [0098], discloses “articulated robot 51”) including a first arm having a first grip part and a second arm having a second grip part (See Fig. 7, Para. [0099], discloses “arms 53 and 54”, and Fig. 7, Para. [0105], discloses “gripping device 1 is provided to each of the arms”), the transferring system being further provided with a transferring device including a pair of to-be-gripped parts (See Para. [0135], “the transfer device 50 having the aforementioned gripping device 1 and the moving unit that changes the position of the gripping device 1”, and Fig. 7 shows “workpiece W” and/or  see at least Para. [0031], [0108], discloses “A transfer device including gripping device for gripping a workpiece W and transfers workpieces W, and Para. [0141], [0146], “the transfer device 50b loads and unloads workpieces, and Para. [0042], discloses “”, which implicitly teaches the claimed feature), a pair of holding parts configured to hold a workpiece (See Para. [0031]-[0033], “The arm 101 and 102 are provided with gripping device to transfer workpiece W”, and see Para. [0009]-[0012], “The gripping unit includes a first gripping plate and a second gripping plate.  The first gripping plate has a first gripper to contact the rim.  The second gripping plate has a second gripper to contact the rim. The gripping device grips a rim of a workpiece by opening and closing gripping plates”. Examiner notes that the prior art, Furuya teaches the general conditions of the claimed invention in different embodiments, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Furuya to deploy the claimed feature in order to perform lift and lowering operation at high speed without any time lag), the method comprising the steps of:
(A) operating the elevator so that the to-be-gripped parts move from a first position that is an evacuating position of the to-be-gripped part to a second position that is a position at which one of the first grip part and the second grip part is able to grip the to-be-gripped part (See at least Para. [0010]-[0011], [0034], [0048], [0050], [0076], [0108], [0118], “a gripping device and a moving unit configured to change a position of the gripping device”). The examiner notes that the prior art, Furuya teaches the general conditions of the claimed invention, and it would have been obvious 

Claim 6.    Furuya teaches the method of claim 5, further comprising (B) operating the robot so that the first grip part grips one of the to-be-gripped parts, the second grip part grips the to-be-other grip part, and the pair of holding parts then hold and transfer the workpiece (See Para. [0108], [0122], [0134], [0141], [0148], teaches “two griping devices 1 and holders 90 for gripping and holding workpiece for transferring”).

Claim 7.    Furuya teaches the method of claim 6, wherein (B) includes causing the robot to operate the first arm and the second arm so that the pair of holding parts oppose to each other on both sides of the workpiece, and then scoop up the workpiece (See Para. [0048], discloses “Two gripping plates 24 are provided at symmetric positions as the gripping plate 26 is sandwiched there between”, and see Para. [0050], “the grippers 25a and 25b are brought into contact with the rim of the workpiece W, and then the spring 22 applies urging force to grip the workpiece W”, same as claimed).

Claim Objections (having “Allowable Subject Matter”)
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 

The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 4, the closest prior art, Furuya (US 2012/0004773) fails to disclose or teach individually or in combination to render obvious limitations of “wherein the control device operates the robot so that the hold of the to-be-gripped part is released after the workpiece is transferred, and then operates the elevator so that the to-be-gripped part moves to a second position that is an evacuating position of the to-be-gripped part” and in combination with other limitations of intervening claim 2 and base claim 1. 

Regarding Claim 8, the closest prior art, Furuya (US 2012/0004773) fails to disclose or teach individually or in combination to render obvious limitations of “the method comprising the steps of (C), after the step of (B), operating the robot so that the hold of the to-be-gripped part is released, and then operating the elevator so that the to-be-gripped part moves to a second position that is an evacuating position of the to-be-gripped part” and in combination with other limitations of intervening claim 6 and base claim 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Examiner, Art Unit 3664